—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Suffolk County (Whelan, J.), dated June 12, 2002, as granted the motion of the defendant Warrick Industries, Inc., for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contention, the Supreme Court properly granted summary judgment in favor of the defendant *342Warrick Industries, Inc. (hereinafter Warrick). Warrick made a prima facie showing of its entitlement to summary judgment (see Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]; Zuckerman v City of New York, 49 NY2d 557, 562 [1980]) by tendering proof that its seat-belt system was designed in accordance with applicable Federal regulations. The burden then shifted to the plaintiff to produce evidentiary proof in admissible form sufficient to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, supra). The plaintiff failed to meet his burden. Altman, J.P., Goldstein, McGinity and Mastro, JJ., concur.